10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 4:18-cr-06054-EFS ECF No. 239-3 filed 10/01/20 PagelD.3773 Page 1of1

FILED IN THE
U.S, DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

OCT 01 2020

SEAN F. McAVOY, CLERK
DEPUTY
RICHLAND, WASHINGTON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, )
)
Plaintiff, ) CASE NO. 4:18-CR-6054-EFS-1, 2, 3
)
vs. )
) RECEIPT FOR IDENTIFICATIONS
) AND EXHIBITS
SAMI ANWAR (1); )
MID COLUMBIA RESEARCH LLC (2); _ )

ZAIN RESEARCH LLC (8),

— NS FS

Defendants.

Plaintiffs Identifications and Exhibits were returned for retention pursuant to
Local Civil Rule 79.1 on the Ist day of Csteher, a

Signature: = TZ Ca
Tyler Tornabene

SOLS i
le aA

Daniel Fruchter 2 == meee
Attorney for the#laintiff

 

    

RECEIPT FOR IDENTIFICATIONS AND EXHIBITS

 
